DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However Upon further consideration of Dwyer based on the applicants amendments it has been determined that even though Zimmerman in view of Shirish does not teach provide, to the second client, a notification that: indicates that the second communications channel was tagged with the one or more categories and indicates a new issue from the one or more categories occurred within a specified period. In the same field of endeavor Dwyer teaches methods and systems for receiving communications and analyzing the communications in real time, see abstract. Dwyer teaches receiving a voice communication, analyzing the voice communication in at least near real-time relative to the receipt of the communication using a computer-based communications analytics facility for at least one of a language characteristic and an acoustic characteristic, determining at least one of the category, the score, the sentiment, and the alert associated with at least one participant in the voice communication using the at least one language and/or acoustic characteristic, and providing a dynamic graphical representation of the at least one category, see par. [0006]. The RT conversational analytics facility provides advantages for conversation analytics, including allowing the process to be handled by computers rather than relying solely on human resources, providing an architecture that enables fast response times, true discovery e.g., allowing for both automated and human discovery of trends or issues that users would otherwise not know to look for, and the like, see par. [0094]. Referring to FIG. 24, users can even target results by speaker, location, and various event attributes. This allows users to get to the facts and contacts that reveal the issues within a conversation set rather than having to sift through each and every contact, see par. [0104].
Also although Zimmerman in view of Shirish does not teach obtain a plurality of contacts data from the plurality of communications channels; generate transcripts for the plurality of contacts data; and generate information for at least a portion of the plurality of communications channels based on the transcripts, metadata and categories, where the information comprises a new trend identified from at least two of the plurality of contacts data during a specified period. Dwyer teaches systems are provided for receiving a communication, analyzing the communication in real-time or near real-time using a computer-based communications analytics facility for at least one of a language characteristic and an acoustic characteristic, wherein for analyzing the language characteristic of voice communications, the communication is converted to text using computer-based speech recognition, determining at least one of the category, the score, the sentiment, or the alert associated with the communication using the at least one language and/or acoustic characteristic, and providing a dynamic graphical representation of the at least one category, score, sentiment, or alert through a graphical user interface, see abstract. The RT conversational analytics facility provides advantages for conversation analytics, including allowing the process to be handled by computers rather than relying solely on human resources, where the RT conversational analytics facility is capable of creating full transcription, categories, and quantification of all contact data and alerts without human intervention, see  par. [0094]. Conversational analytics may provide facilities that enable performance evaluation, determination of call contact influence factors, how to improve `first-call` resolution, trend tracking and analysis, ad hoc searching, discovery, root cause analysis, handling efficiency, business intelligence, competitive intelligence, and the like, see par. [0084].



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims1, 5 and 13 of U.S. Patent Application 16/698,478. Although the claims at issue are not identical, they are not patentably distinct from each other because In re Karlson, 136 USPQ 184 (1963):  “Omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before”.
16/698,470
16/698,478
1. A computer-implemented method, comprising: 
connecting a first service to a plurality of audio streams of calls between agents and customers; 

obtaining a plurality of audio data for the calls at the first service; 
using a second service to generate transcripts for the plurality of audio data; 
analyzing the transcripts with a third service to generate a set of natural language processing (NLP) outputs encoding audio characteristics associated with the transcripts; 
tagging the transcripts with categories based at least in part on the set of NLP outputs, wherein the categories are defined based at least in part on rules that evaluate content and audio characteristics; 
generating a notification for at least a portion of the plurality of audio streams based on the categories; 
and providing the notification to a supervisor of the agents. 
A system, comprising: one or more processors; and memory that stores computer-executable instructions that, if executed, cause the system to: establish a first communications channel between a service of a computing resource service provider and a first client of the computing resource service provider, wherein the first client is connected to an entity via a second communications channel; obtain, at the service and over the first communications channel, audio data of the second communications channel; generate a transcript based at least in part on the audio data; 

generate, using a set of natural language processing (NLP) techniques, metadata encoding audio characteristics associated with the transcript; 
tag the transcript with one or more categories based at least in part on the set of NLP outputs, wherein the one or more categories are defined based at least in part on rules that evaluate content and audio characteristics; 

and notify a second client of the computing resource service provider that the second communications channel was tagged with the one or more categories.

13. A non-transitory computer-readable storage medium storing thereon executable instructions that, as a result of being executed by one or more processors of a computer system, cause the computer system to at least: 
establish a plurality of communications channels between a service of a computing resource service provider and a plurality of clients of the computing resource service provider; obtain a plurality of contacts data from the plurality of communications channels;
generate transcripts for the plurality of contacts data; generate, using a set of natural language processing (NLP) techniques, metadata encoding conversation characteristics associated with the transcripts; tag the transcript with one or more categories based at least in part on the metadata, wherein the one or more categories are defined based at least in part on rules that evaluate content and conversation characteristics; 
generate information for at least a portion of the plurality of connections based on the transcripts, metadata, and categories; and provide the information to an entity that manages the plurality of clients. 

1. A computer-implemented method, comprising: obtaining, 
at a first service of a computing resource service provider, audio source data from a client of the computing resource service provider;
generating an output from the audio data, wherein the output encodes: 
a transcript of the audio data generated by a second service, wherein the transcript is partitioned by speaker;
 metadata encoding one or more audio characteristics of the transcripts generated by a third service based at least in part on the transcript; and one or more categories that apply to the audio data, wherein the one or more categories are defined based at least in part on rules that evaluate content and audio characteristics; 
and providing the output to the client. 
2. The computer-implemented method of claim 1, wherein the metadata is generated by the third service using one or more natural language processing techniques. 

A system, comprising: one or more processors; and memory that stores computer-executable instructions that, if executed, cause the system to: 










generate an output from audio data, wherein the output encodes: 

a transcript of the audio data generated by a first service that translating speech to text, wherein the transcript is partitioned by speaker; metadata that is generated by a second service that applies one or more natural language processing (NLP) techniques to the transcript; 
and one or more categories that apply to the audio data, wherein the one or more categories are defined by a third service based at least in part on rules that evaluate content and audio characteristics;


and provide the output to the client.





13. A non-transitory computer-readable storage medium storing thereon executable instructions that, as a result of being executed by one or more processors of a computer system, cause the computer system to: 

generate an output from contacts data, wherein the output encodes: 

a text-based transcript of the contacts data; 







metadata encoding one or more conversation characteristics of the text-based transcript, the metadata being generated by a service applying one or more natural language processing (NLP) techniques to the transcript; and one or more categories that apply to the audio data, wherein the one or more categories are defined based at least in part on rules that evaluate content and conversation characteristics; 

and provide the output to the client.


Claims 1, 4, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 of U.S. Patent Application 16/698,478. Although the claims at issue are not identical, they are not patentably distinct from each other because In re Karlson, 136 USPQ 184 (1963):  “Omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before”.


16/698,470
16/698,449
1. A computer-implemented method, comprising: 
connecting a first service to a plurality of audio streams of calls between agents and customers; 



obtaining a plurality of audio data for the calls at the first service; 
using a second service to generate transcripts for the plurality of audio data; 
analyzing the transcripts with a third service to generate a set of natural language processing (NLP) outputs encoding audio characteristics associated with the transcripts; 
tagging the transcripts with categories based at least in part on the set of NLP outputs, wherein the categories are defined based at least in part on rules that evaluate content and audio characteristics; 

generating a notification for at least a portion of the plurality of audio streams based on the categories; 
and providing the notification to a supervisor of the agents. 
A system, comprising: one or more processors; and memory that stores computer-executable instructions that, if executed, cause the system to: establish a first communications channel between a service of a computing resource service provider and a first client of the computing resource service provider, wherein the first client is connected to an entity via a second communications channel; obtain, at the service and over the first communications channel, audio data of the second communications channel; generate a transcript based at least in part on the audio data; 

generate, using a set of natural language processing (NLP) techniques, metadata encoding audio characteristics associated with the transcript; 




tag the transcript with one or more categories based at least in part on the set of NLP outputs, wherein the one or more categories are defined based at least in part on rules that evaluate content and audio characteristics; 

and notify a second client of the computing resource service provider that the second communications channel was tagged with the one or more categories.


1. A computer-implemented method, comprising: 

receiving, at a frontend service, a request to process a set of data for a client; creating a job based at least in part on the request; and as a result of the job being created, executing a step functions workflow comprising a plurality of steps to collectively: 

obtain a copy of the set of data, the copy including a subset of audio data; 


use a speech-to-text service to generate transcripts for the subset of audio data; 

use a natural language processing (NLP)service to perform a set of NLP techniques on the transcripts to generate metadata encoding one or more characteristics of the transcripts; 

use a categorization service to identify one or more categories that match the subset of audio data, wherein the one or more categories are defined based at least in part on rules that evaluate content and audio characteristics of audio data; 

and generate an output that encodes at least the transcripts, the metadata, and the one or more categories; 



and provide the output to the client.


A system, comprising: one or more processors; and memory that stores computer-executable instructions that, if executed, cause the system to: receive, from a client of a computing resource service provider, a request to process a set of data, the set of data comprising audio data; and as a result of receiving the request, execute a workflow to: 

obtain the audio data; use a first service to transcribe the audio data, thereby generating a text-based transcript;


use a second service to execute one or more natural language processing techniques, thereby generating metadata output associated with the text-based transcript; 

process at least the metadata output to generate a human-readable output; 

use a third service to determine whether the human-readable output matches one or more categories, wherein the one or more categories are defined based at least in part on rules that evaluate content and audio characteristics; 


and make the human-readable output available to the client.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman U.S. PAP 2018/0124243 A1, in view of Shirish 2011/0302003 A1 Further in view of Arquero U.S. PAP 2018/0089171. 
Regarding claim 1 Zimmerman teaches a computer-implemented method, comprising: 
connecting a first service to a plurality of audio streams of calls between agents and customers (receives one or more inputs from a live voice call 420, see par. [0034]); 
obtaining a plurality of audio data for the calls at the first service(voice call includes natural language content from a  customer service dialog between a customer and a call center agent, see par. [0034]); 
using a second service to generate transcripts for the plurality of audio data (voice-to-text converter may be connected to provide speech transcription input, see par. [0034]); 
analyzing the transcripts with a third service to generate a set of natural language processing (NLP) outputs encoding audio characteristics associated with the transcripts (speech transcription is input to the emotional state estimator, to process with lexicon-based techniques and emotion modeling techniques to extract personal emotion states relating to the call, from which the text was extracted, see par. [0035]); 
tagging the transcripts with categories based at least in part on the set of NLP outputs, wherein the categories are defined based at least in part on rules that evaluate content and audio characteristics (emotional state values are extracted from the input text using a VAD emotion model, see par. [0035]); 
generating a notification for at least a portion of the plurality of audio streams based on the categories (a  one dimensional representation of the emotional state is generated, see par. [0036]); 
and providing the notification to a supervisor of the agents (visualization engine generates a call state indicator for the agent or for the supervisor, see par. [0037]). 
However Zimmerman does not teach at least one of the rules is determined by a supervisor of the agents.
In the same field of endeavor Shirish teaches a system and method for measuring exact effort spent on work related activities within an organization. The system includes at least one desktop agent cooperating with at least one server, the or each said desktop agent includes collecting means for online events including user inputs, active applications, and related application artifacts, see abstract. The invention includes an organization settings and rules engine for defining default rules for mapping of time to activity and purpose for individual data, which can be further modified at manager level, see par. [0048]. The invention enables users to enforce mapping at folder or path level by letting the user set up default mapping of designated folders and paths to default purpose and activity. Thereafter, future instances of any file within designated folders and paths are identified by pattern matching, and mapped automatically to the corresponding default purpose and activity. The folder mapping rules can also be set by a manager or the organization. For example, if a project team follows a particular nomenclature for naming folders associated with a particular project then, all users in that project inherit the rules that map the naming folders to default purpose and activity, see par. [0089.
It would have been obvious to one of ordinary skill in the art to combine the Zimmerman invention with the teachings of Shirish for the benefit of automatically mapping future instances of inputs to the corresponding purpose and activity, see par. [0089].
However Zimmerman in view of Shirish does not teach generating a notification for at least a portion of the plurality of audio streams based on the categories, where the notification identifies a new pattern from at least two of the plurality of audio streams. 
In the same field of endeavor Arquero teaches techniques for performing automated operations to analyze and prioritize incoming user messages, see abstract.  Once the aggregated sentiment analysis has been completed for all identified subsets, the MSCP system proceeds to block 235, in which it provides indications of aggregate sentiment information generated regarding at least one subset of messages. For example, in one or more embodiments, the MSCP system may provide at least some of the aggregate sentiment information to particular recipient users associated with such messages, and/or users other than the recipient users to which the messages were directed. In one or more embodiments, the MSCP system may display statistical data regarding one or more sentiments associated with an identified subset of messages, all messages analyzed in a particular period of time, or the entirety of the plurality of messages indicated in block 205. In certain embodiments, the MSCP system may provide such indications at preset intervals, such as periodically in accordance with configuration information that may be associated with the MSCP system or particular users thereof.
It would have been obvious to one of ordinary skill in the art to combine the Zimmerman in view of Shirish invention with the teachings of Arquero for the benefit of prioritizing incoming messages during a particular period of time.
Regarding claim 3 Zimmerman teaches the computer-implemented method of claim 1, wherein the set of NLP outputs includes an output determined by performing sentiment analysis, entity detection, or key phrase detection (emotional state estimator, determines emotional words, see figure 4 step 603, par. [0041]). 
Regarding claim 4 Zimmerman teaches the computer-implemented method of claim 1, wherein providing the notification to the supervisor includes presenting the notification to the supervisor on a graphical dashboard, sending a text message to the supervisor, or sending an email to the supervisor (visualization analytics tool generates call state indicator for the supervisor and may be displayed , see par. [0038]). 

Claim  5, 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman U.S. PAP 2018/0124243 A1, in view of Shirish 2011/0302003 A1, further n view of Dwyer U.S. PAP 2015/0195406 A1.
Regarding claim 5 Zimmerman teaches a system, comprising:
one or more processors (processor, see par. [0019]); 
and memory that stores computer-executable instructions that (storage devices with memory, see par. [0022]), if executed, cause the system to: 
establish a first communications channel between a service of a computing resource service provider and a first client of the computing resource service provider, wherein the first client is connected to an entity via a second communications channel (receives one or more inputs from a live voice call 420, see par. [0034]); 
obtain, at the service and over the first communications channel, audio data of the second communications channel (voice call includes natural language content from a  customer service dialog between a customer and a call center agent, see par. [0034]);
generate a transcript based at least in part on the audio data(voice-to-text converter may be connected to provide speech transcription input, see par. [0034]); 
generate, using a set of natural language processing (NLP) techniques, metadata encoding audio characteristics associated with the transcript (speech transcription is input to the emotional state estimator, to process with lexicon-based techniques and emotion modeling techniques to extract personal emotion states relating to the call, from which the text was extracted, see par. [0035]); 
tag the transcript with one or more categories based at least in part on the set of NLP outputs, wherein the one or more categories are defined based at least in part on rules that evaluate content and audio characteristics (emotional state values are extracted from the input text using a VAD emotion model, see par. [0035]); 
and notify the second client that the second communications channel was tagged with the one or more categories (visualization engine generates a call state indicator for the agent or for the supervisor, see par. [0037]). 
However Zimmerman does not teach at least one of the rules is obtained by a second client of the computer resource service provider.
In the same field of endeavor Shirish teaches a system and method for measuring exact effort spent on work related activities within an organization. The system includes at least one desktop agent cooperating with at least one server, the or each said desktop agent includes collecting means for online events including user inputs, active applications, and related application artifacts, see abstract. The invention includes an organization settings and rules engine for defining default rules for mapping of time to activity and purpose for individual data, which can be further modified at manager level, see par. [0048]. The invention enables users to enforce mapping at folder or path level by letting the user set up default mapping of designated folders and paths to default purpose and activity. Thereafter, future instances of any file within designated folders and paths are identified by pattern matching, and mapped automatically to the corresponding default purpose and activity. The folder mapping rules can also be set by a manager or the organization. For example, if a project team follows a particular nomenclature for naming folders associated with a particular project then, all users in that project inherit the rules that map the naming folders to default purpose and activity, see par. [0089.
It would have been obvious to one of ordinary skill in the art to combine the Zimmerman invention with the teachings of Shirish for the benefit of automatically mapping future instances of inputs to the corresponding purpose and activity, see par. [0089].
However Zimmerman in view of Shirish does not teach provide, to the second client, a notification that: indicates that the second communications channel was tagged with the one or more categories and indicates a new issue from the one or more categories occurred within a specified period.
In the same field of endeavor Dwyer teaches methods and systems for receiving communications and analyzing the communications in real time, see abstract. Dwyer teaches receiving a voice communication, analyzing the voice communication in at least near real-time relative to the receipt of the communication using a computer-based communications analytics facility for at least one of a language characteristic and an acoustic characteristic, determining at least one of the category, the score, the sentiment, and the alert associated with at least one participant in the voice communication using the at least one language and/or acoustic characteristic, and providing a dynamic graphical representation of the at least one category, see par. [0006]. The RT conversational analytics facility provides advantages for conversation analytics, including allowing the process to be handled by computers rather than relying solely on human resources, providing an architecture that enables fast response times, true discovery e.g., allowing for both automated and human discovery of trends or issues that users would otherwise not know to look for, and the like, see par. [0094]. Referring to FIG. 24, users can even target results by speaker, location, and various event attributes. This allows users to get to the facts and contacts that reveal the issues within a conversation set rather than having to sift through each and every contact, see par. [0104].
It would have been obvious to one of ordinary skill in the art to combine Zimmerman in view of Shirish invention with the teachings of Dwyer for the benefit of  allowing the process to be handled by computers rather than relying solely on human resources, providing an architecture that enables fast response times, see par. [0094].
Regarding claim 7 Zimmerman teaches the system of claim 5, wherein the set of NLP techniques includes: sentiment analysis, entity detection, or key phrase detection (emotional state estimator, determines emotional words, see figure 4 step 603, par. [0041]). 
Regarding claim 8 Zimmerman teaches the system of claim 7, wherein a category of the one or more categories identifies a negative trending sentiment of the entity on the second communications channel (medium level of emotional tension or stress, see par. [0040]). 
Regarding claim 9 Zimmerman teaches the system of claim 5, wherein a category of the one of the categories identifies a manner in which the first client is to interact with the entity on the second communications channel (third party supervisor may monitor and intervene in the conversation to improve quality, see par. [0049]). 
Regarding claim 10 Zimmerman teaches the system of claim 5, wherein the instructions to generate the transcript based at least in part on the audio data include instructions to: 
buffer at least a portion of the audio data that includes a first portion of a turn (capture voice and text from a live call, see par. [0034]); 
obtain, at the service and over the first communications channel, additional audio data of the second communications channel, the additional audio including a second portion of the turn (dialog between a customer and a call center agent, see par. [0034]); 
and generate the transcript based at least in part on the audio data and the additional audio data (capture text from a live call using a voice-to-text converter, see par. [0034]). 
Regarding claim 11 Zimmerman teaches the system of claim 5, wherein the notification includes aggregate information from a plurality of connections between other clients and other entities (detects speech between contact center agents and customers, to form emotional state vector of each dialog, see par. [0003]). 
Regarding claim 12 Zimmerman in view of Shirish does not teach the system of claim 11, wherein the aggregate information includes a common issue identified from at least a portion of the audio data and the common issue distinct from the new issue.
In the same field of endeavor Dwyer teaches the system of claim 11, wherein the aggregate information includes a common issue identified from at least a portion of the audio data and the common issue distinct from the new issue (allows users to get to the facts and contacts that reveal the issues within a conversation set rather than having to sift through each and every contact, see par. [0104]).
It would have been obvious to one of ordinary skill in the art to combine the Zimmerman in view of Shirish invention with the teachings of Dwyer for the benefit of using the RT system to create a full transcription including contact data without human intervention, see par. [0094].
 Regarding  claim 13 Zimmerman teaches a non-transitory computer-readable storage medium storing thereon executable instructions that, as a result of being executed by one or more processors of a computer system one or more processors (processor, see par. [0019]; storage devices with memory, see par. [0022]), cause the computer system to at least: 
establish a plurality of communications channels between a service of a computing resource service provider and a plurality of clients of the computing resource service provider (receives one or more inputs from a live voice call 420, see par. [0034]); 
generate, using a set of natural language processing (NLP) techniques, metadata encoding conversation characteristics associated with the transcripts; 
tag the transcript with one or more categories based at least in part on the metadata, wherein the one or more categories are defined based at least in part on rules that evaluate content and conversation characteristics; 
generate information for at least a portion of the plurality of connections based on the transcripts, metadata, and categories;
and provide the information to an entity that manages the plurality of clients. 
However Zimmerman does not teach at least one of the rules is determined by an entity that manages the plurality of clients.
In the same field of endeavor Shirish teaches a system and method for measuring exact effort spent on work related activities within an organization. The system includes at least one desktop agent cooperating with at least one server, the or each said desktop agent includes collecting means for online events including user inputs, active applications, and related application artifacts, see abstract. The invention includes an organization settings and rules engine for defining default rules for mapping of time to activity and purpose for individual data, which can be further modified at manager level, see par. [0048]. The invention enables users to enforce mapping at folder or path level by letting the user set up default mapping of designated folders and paths to default purpose and activity. Thereafter, future instances of any file within designated folders and paths are identified by pattern matching, and mapped automatically to the corresponding default purpose and activity. The folder mapping rules can also be set by a manager or the organization. For example, if a project team follows a particular nomenclature for naming folders associated with a particular project then, all users in that project inherit the rules that map the naming folders to default purpose and activity, see par. [0089.
It would have been obvious to one of ordinary skill in the art to combine the Zimmerman invention with the teachings of Shirish for the benefit of automatically mapping future instances of inputs to the corresponding purpose and activity, see par. [0089].
However Zimmerman in view of Shirish does not teach obtain a plurality of contacts data from the plurality of communications channels; generate transcripts for the plurality of contacts data; and generate information for at least a portion of the plurality of communications channels based on the transcripts, metadata and categories, where the information comprises a new trend identified from at least two of the plurality of contacts data during a specified period. 
In the same field of endeavor Dwyer teaches systems are provided for receiving a communication, analyzing the communication in real-time or near real-time using a computer-based communications analytics facility for at least one of a language characteristic and an acoustic characteristic, wherein for analyzing the language characteristic of voice communications, the communication is converted to text using computer-based speech recognition, determining at least one of the category, the score, the sentiment, or the alert associated with the communication using the at least one language and/or acoustic characteristic, and providing a dynamic graphical representation of the at least one category, score, sentiment, or alert through a graphical user interface, see abstract. The RT conversational analytics facility provides advantages for conversation analytics, including allowing the process to be handled by computers rather than relying solely on human resources, where the RT conversational analytics facility is capable of creating full transcription, categories, and quantification of all contact data and alerts without human intervention, see  par. [0094]. Conversational analytics may provide facilities that enable performance evaluation, determination of call contact influence factors, how to improve `first-call` resolution, trend tracking and analysis, ad hoc searching, discovery, root cause analysis, handling efficiency, business intelligence, competitive intelligence, and the like, see par. [0084].
It would have been obvious to one of ordinary skill in the art to combine the Zimmerman in view of Shirish invention with the teachings of Dwyer for the benefit of using the RT system to create a full transcription including contact data without human intervention, see par. [0094].
Regarding claim 14 Zimmerman teaches the non-transitory computer-readable storage medium of claim 13, wherein the plurality of communications channels are real-time communications channels (live phone call between a customer and a call center agent, see par. [0028]). 
Regarding claim 15 Zimmerman teaches the non-transitory computer-readable storage medium of claim 13, wherein the instructions to generate, using the set of natural language processing (NLP) techniques, metadata encoding the conversation characteristics associated with the transcripts include instructions to submit a request to a second service of the computing resource service provider to run the set of NLP techniques (speech transcription is input to the emotional state estimator, to process with lexicon-based techniques and emotion modeling techniques to extract personal emotion states relating to the call, from which the text was extracted, see par. [0035]). 
Regarding claim 16 Dwyer teaches the non-transitory computer-readable storage medium of claim 13, wherein the one or more categories are based on one or more audio characteristics of the contacts data (extract the contacts and associated descriptive data demographics, metadata, see par. [0095]). 
Regarding claim 17 Dwyer teaches the non-transitory computer-readable storage medium of claim 13, wherein the one or more conversation characteristics are one or more audio characteristics comprising: speaking volume, periods of silence, or interruptions (analysis may include acoustical elements such as time lag, time dependencies, inter-word timing, inflexion of words, gain in volume of words or series of words, and the like to provide additional context to the identification and categorization of specific words, phrases, and Boolean combinations thereof, see par. [0102]). 
Regarding claim 18 Dwyer teaches the non-transitory computer-readable storage medium of claim 13, wherein a category of the one or more categories corresponds is used to tag transcripts in which profanity is used (identifying whether a required statement has been spoken within a specific time period, the use of profanity, see par. [0018]). 
Regarding claim 19 Zimmerman teaches the non-transitory computer-readable storage medium of claim 13, wherein the information includes aggregate information about the plurality of communications channels (information provided by the caller describing in the nature of the call, see par. [0024]. 
Regarding claim 20 Dwyer teaches the non-transitory computer-readable storage medium of claim 13, wherein the aggregate information includes an issue common to at least a portion of the plurality of communications channels (visually displaying metadata common to two or more of the conversations where the visual display of the metadata provides information as to the frequency of that metadata in the set of conversations being analyzed, see par. [0022]);
and the new trend deviates from the issue (In embodiments, changes in trends across all measures, categories and attributes may be identified. Outliers within a conversation set may be highlighted in comparison to a chosen baseline. This may facilitate user insight regarding where to pay attention and what is significant, see par. [0104]). 
Claim  2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman U.S. PAP 2018/0124243 A1, in view of Shirish 2011/0302003 A1, in view of Arquero U.S. PAP 2018/0089171 A1, further in view of Shaev U.S. PAP 2019/0180288 A1.

Regarding claim 2 Zimmerman in view of Shirish in view of Arquero does not teach the computer-implemented method of claim 1, wherein WebSocket connections are used to connect the first service with the plurality of audio streams. 
In the same field of endeavor Shaev teaches an intent classifier may be used to increase the efficiency of a communications system, and providing assistance to a first user, see abstract. Any appropriate techniques may be used to create a persistent network connection. For example, a persistent connection may be created using sockets (such as a websocket connection, see par. [0059]).
It would have been obvious to one of ordinary skill in the art to combine the Zimmerman in view of Shirish in view of Arquero invention with the teachings of Shaev in order to increase efficiency of a communications system with a persistent network connection, see abstract. 
Claim  6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman U.S. PAP 2018/0124243 A1, in view of Shirish 2011/0302003 A1, in view of Dwyer U.S. PAP 2015/0195406, further in view of Shaev U.S. PAP 2019/0180288 A1.

Regarding claim 6 Zimmerman in view of Shirish in view of Dwyer does not teach the system of claim 5, wherein the first communications channel is a Web Socket connection and the second communications channel is a phone call. 
In the same field of endeavor Shaev teaches an intent classifier may be used to increase the efficiency of a communications system, and providing assistance to a first user, see abstract. Any appropriate techniques may be used to create a persistent network connection. For example, a persistent connection may be created using sockets (such as a websocket connection, see par. [0059]).
It would have been obvious to one of ordinary skill in the art to combine the Zimmerman in view of Shirish in view of Dwyer invention with the teachings of Shaev in order to increase efficiency of a communications system with a persistent network connection, see abstract. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent prior art available on form 892.
Marlow ‘900 teaches a tracking system that traces communication history of each user in a communication channel, see par. [0058].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711. The examiner can normally be reached Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ORTIZ-SANCHEZ/Primary Examiner, Art Unit 2656